 1
 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                   EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

10

11    STEVE HUNT,                                      Case No. 1:18-CV-00941-AWI-EPG
12                       Plaintiff,                    STIPULATION AND ORDER TO
                                                       CONTINUE DISCOVERY DEADLINES
13           v.
                                                       Action Filed:                 May 3, 2018
14    C.R. ENGLAND, INC.; PAUL                         Removal Date:                 July 12, 2018
      SUTCLIFFE; CONNIE MYRES; and                     Trial Date:                   August 18, 2020
15    DOES 1 to 50, inclusive,
16                       Defendants.
17

18          Pursuant to Federal Rule of Civil Procedure 16(b)(4), Local Rule 143, the Standard

19   Procedures of Magistrate Judge Erica P. Grosjean, and the Scheduling Conference Order issued

20   on September 18, 2018 in the above-referenced matter, Defendants C.R. ENGLAND, INC. and

21   PAUL SUTCLIFFE (collectively, “Defendants”) and Plaintiff STEVE HUNT (“Plaintiff”), by

22   and through their attorneys of record, hereby stipulate and agree as follows:

23          1.      The parties have been diligently conducting discovery in this matter. The parties

24   have exchanged initial disclosures, written discovery, and Defendants have obtained Plaintiff’s

25   voluminous medical records and completed Plaintiff’s deposition. Defendant Paul Sutcliffe’s

26   deposition was taken on July 12, 2019 in Las Vegas, Nevada. Defendant C.R. England, Inc.’s

27   Federal Rule of Civil Procedure 30(b)(6) deposition was noticed for July 15, 2019 in Salt Lake

28   City, Utah, but was recently taken off calendar (due to defense counsel’s unavailability) but will
                                                                                 1:18-CV-00941-AWI-EPG
                    STIPULATION AND ORDER TO CONTINUE DISCOVERY DEADLINES
 1   be rescheduled. The deposition of the investigating California Highway Patrol officer is

 2   scheduled for July 19, 2019 in Fresno, California. Defendants’ counsel has informed Plaintiff’s

 3   counsel that the Defendants’ counsel will cover this deposition. The depositions of Stephanie

 4   Hunt and Samantha Hunt were unilaterally noticed by Defendant for July 26, 2019 in San Luis

 5   Obispo, California. That date presently is not available for Plaintiff’s counsel, but the calendar

 6   conflict may be resolved in a few days. Further, the parties have been working cooperatively in

 7   this matter and have been meeting and conferring about narrowing the issues for trial.

 8          2.      Plaintiff underwent surgery on his right knee on July 13, 2018 and is still

 9   recovering. On April 15, 2019, Plaintiff testified that his surgeon, Daniel Woods, M.D.,

10   discussed a knee replacement surgery in the future. This was not previously known or disclosed

11   in discovery and the Defendants submits that this issue must be investigated.

12          3.      As a result of the testimony mentioned above, the parties are discussing the

13   deposition of Plaintiff’s treating surgeon, Dr. Woods.

14          4.      Additionally, Defendants have scheduled a Defense Medical Examination

15   (“DME”) of Plaintiff for August 21, 2019 and Defendants agreed that the examiner’s report will

16   be produced to Plaintiff no later than thirty (30) days after said examination. Defendants’ counsel

17   has presented Plaintiff’s attorneys with a proposed stipulation for this DME. Plaintiff will waive

18   the mileage limits and agreed that the DME will be conducted in Clovis, California. However,

19   Plaintiff’s attorneys are preparing proposed modifications to said proposed stipulation.

20          5.      The Defendants are also in the process of scheduling the depositions of certain

21   friends, neighbors, and family members identified in Plaintiff’s deposition and discovery as

22   having knowledge of his alleged injuries and physical condition.

23          6.      Defendants shall provide the DME report within thirty (30) days of the

24   examination. Additionally, mediation as scheduled cannot occur without said report.

25          7.      The parties have agreed to participate in private mediation with Laurie Quigley

26   Saldaña. The first available date for the parties and the mediator is October 30, 2019. This falls

27   after key discovery cut-off deadlines.

28   ///
                                                       2                  Case No. 1:18-CV-00941-AWI-EPG
                    STIPULATION AND ORDER TO CONTINUE DISCOVERY DEADLINES
 1            8.      Currently, non-expert discovery closes on September 3, 2019 and initial expert

 2   disclosure is on October 1, 2019.

 3            9.      The parties agree that it is in the best interests of this matter to extend the current

 4   discovery deadlines to allow the parties to complete numerous out-of-state depositions (in

 5   particular due to the unavailability of Defendants’ lead counsel due to trial in July 2019), and to

 6   allow the parties to proceed to mediation.

 7            10.     Based on the foregoing reasons, and for good cause shown, counsel for the parties

 8   stipulate to continue the discovery and related deadlines by approximately eight (8) to ten (10)

 9   weeks.

10            11.     The parties do not seek to continue the Pre-Trial Conference on June 17, 2020 or

11   the Jury Trial on August 18, 2020.

12            12.     This is the parties’ first request for an extension of time.

13            13.     This brief extension of pending deadlines will give the parties sufficient time to

14   complete fact discovery, complete expert discovery, and prepare for ADR and/or trial. Further, it

15   is submitted that there would be no prejudice to any of the parties by continuing the deadlines.

16            14.     The parties stipulate and agree to the following proposed schedule or continued

17   dates set by the Court:
                                                       Current Deadline                  Proposed Deadline
18       Non-Expert Discovery Cut-Off                  September 3, 2019                 November 12, 2019
19
         Expert Disclosure                             October 1, 2019                   December 10, 2019
20
         Rebuttal Expert Disclosure                    November 1, 2019                  January 10, 2020
21       Expert Discovery Cut-off                      December 2, 2019                  February 10, 2020
22       Dispositive Motion Filing Deadline1           January 15, 2020                  March 25, 2020
         Pre-Trial Conference                          June 17, 2020                     June 17, 2020
23       Jury Trial (7-10 Day Estimate)                August 18, 2020                   August 18, 2020

24

25   ///

26   ///

27
     1
      To accommodate the proposed schedule changes in this matter, any dispostive motion filed must be set for a hearing
28   no later than Monday, April 27, 2020.
                                                             3                     Case No. 1:18-CV-00941-AWI-EPG
                      STIPULATION AND ORDER TO CONTINUE DISCOVERY DEADLINES
 1          IT IS SO STIPULATED:

 2    Dated: July 15, 2019                               DEMLER, ARMSTRONG & ROWLAND,
                                                         LLP
 3

 4
                                                         /s/ Derek H. Lim
 5                                                       Derek H. Lim
                                                         Shannon E. Mallory
 6                                                       Attorneys for Defendants
                                                         C.R. ENGLAND, INC. and PAUL
 7                                                       SUTCLIFFE
 8    Dated: July 15, 2019                               STUART R. CHANDLER, APC
 9
10                                                       /s/ Stuart R. Chandler
                                                         (as authorized on July 15, 2019)
11                                                       Stuart R. Chandler
                                                         Attorney for Plaintiff
12                                                       STEVE HUNT
13

14          The Court will order dates changed as stipulated.

15          To accommodate the proposed schedule changes in this matter, any dispostive motion

16   filed must be set for a hearing no later than Monday, April 27, 2020.
17
            Also, as mediation is scheduled for October 30, 2019, the Court will continue the Mid-
18
     Discovery Status Conference currently set for July 22, 2019, to November 25, 2019, at 9:30 am
19
     before Magistrate Judge Erica P. Grosjean. The Court grants telephonic appearances, with each
20
     party wishing to so appear directed to use the following dial-in number and passcode: 1-888-251-
21

22   2909; passcode 1024453. The parties are also reminded to file a joint status report one full week

23   prior to the conference and email a copy of same, in Word format, to
24   epgorders@caed.uscourts.gov, for the Judge's review.
25
     IT IS SO ORDERED.
26
27      Dated:     July 18, 2019                                /s/
                                                       UNITED STATES MAGISTRATE JUDGE
28
                                                     4                   Case No. 1:18-CV-00941-AWI-EPG
                    STIPULATION AND ORDER TO CONTINUE DISCOVERY DEADLINES
